 



Exhibit 10.51
Stock Option No:          
EMPLOYEE STOCK OPTION AGREEMENT
     EMPLOYEE STOCK OPTION AGREEMENT, dated as of (this “Agreement”), by and
between INHIBITEX, INC., a Delaware corporation (the “Company”), and ___(the
“Optionee”).
R E C I T A L S :
     WHEREAS, the Company has adopted the Amended and Restated 2004 Stock
Incentive Plan (the “Plan”) to provide long-term performance incentives to those
employees, contractors and consultants of the Company and its Subsidiaries who
are largely responsible for the management, growth and protection of the
business of the Company and its Subsidiaries; and
     WHEREAS, the Company desires to grant to the Optionee an option (the
“Option”) to purchase a number of shares of the common stock, $0.001 par value,
of the Company (the “Stock”) pursuant to the Plan and on the terms and
conditions set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Optionee hereby
agree as follows:
     Section 1. Grant of Option. The Company hereby grants to the Optionee,
pursuant to the Plan and on the terms and conditions set forth herein, an Option
to purchase that number of shares of Stock and at the exercise price as set
forth on Schedule A hereto.
     (a) Except as otherwise may be provided in Section 2, the Option hereby
granted shall vest in installments as provided on Schedule A. Notwithstanding
the foregoing, in the event of a Change of Control, if the Optionee has been
employed by the Company:
          (i) For less than six (6) months on the date of the Change of Control,
the Option shall vest as to that number of whole shares of Stock (rounding down)
as is equal to twenty-five percent (25%) of the number of unvested shares
subject to the Option.
          (ii) For six (6) months or more but less than twelve (12) months, the
Option shall vest as to that number of whole shares of Stock (rounding down) as
is equal to fifty percent (50%) of the number of unvested shares subject to the
Option.
          (iii) For twelve (12) months or more but less than twenty-four
(24) months, the Option shall vest as to that number of whole shares of Stock
(rounding down) as is equal to seventy-five percent (75%) of the number of
unvested shares subject to the Option.
          (iv) For twenty-four (24) months or more, the Option shall vest as to
that number of whole shares of Stock (rounding down) as is equal to one-hundred
percent (100%) of the number of unvested shares subject to the Option.

 



--------------------------------------------------------------------------------



 



     (b) Any shares of Stock subject to the Option that remain unvested after a
Change of Control shall vest in installments as provided on Schedule A, except
that “the number of shares subject to the Option” shall be the number of shares
of Stock subject to the Option that remain unvested after the Change of Control,
if any.
     (c) If so designated on Schedule A hereto, this Option is intended to be an
Incentive Stock Option within the meaning of Section 422 of the Code.
     Section 2. Term of Option. Unless earlier terminated pursuant to the other
provisions herein, the Option hereby granted shall terminate at the close of
business on the date ten (10) years from the date of this Agreement (the
“Expiration Date”).
     (a) In addition, at the close of business on the date the Optionee’s
employment with the Company or any Subsidiary terminates for any reason
whatsoever (other than by reason of death, Disability or Retirement), the Option
shall terminate as to that number of shares of Stock as to which the Option is
not vested on that date.
     (b) If the Optionee’s employment is terminated for Cause, the unexercised
portion of the Option will terminate immediately upon the Optionee’s termination
of employment.
     (c) If the Optionee’s employment with the Company or any Subsidiary
terminates for any reason other than Cause, death, Disability or Retirement,
then the Option may be exercised to the extent vested on the date of the
Optionee’s termination of employment at any time prior to the earlier of the
Expiration Date and three (3) months after the date of the Optionee’s
termination of employment, and any part of the Option which is not so exercised
within such period shall thereupon terminate.
     (d) If the Optionee’s employment with the Company or any Subsidiary
terminates by reason of his or her death or Disability, then the vesting of the
Option shall accelerate such that the Option may be exercised, as to the entire
number of whole shares of Stock that are covered by the Option on the date of
the Optionee’s death or Disability, at any time prior to the earlier of the
Expiration Date and twelve (12) months after the date of the Optionee’s death or
Disability, and any part of the Option which is not so exercised within such
period shall thereupon terminate.
     (e) If the Optionee’s employment with the Company or any Subsidiary
terminates by reason of his or her Retirement, then the vesting of the Option
shall accelerate such that the Option may be exercised, as to the entire number
of whole shares of Stock that are covered by the Option on the date of the
Optionee’s termination of employment, at any time prior to the earlier of the
Expiration Date and twenty-four (24) months after the date of the Optionee’s
Retirement, and any part of the Option which is not so exercised within such
period shall thereupon terminate.
     (f) For all purposes of this Agreement, the Optionee’s employment with the
Company or any Subsidiary shall terminate at the time when the employment
relationship between the Optionee and the Company or any Subsidiary is
terminated for any reason, which

2



--------------------------------------------------------------------------------



 



time shall be conclusively determined from the records of the Company and its
Subsidiaries. No termination of employment shall be deemed to occur (i) when
there is a simultaneous reemployment of an Optionee by the Company or any
Subsidiary, (ii) at the discretion of the Committee, when the severance of
employment is temporary or pursuant to a leave of absence granted by the
Company, and (iii) at the discretion of the Committee, when the termination is
followed by the simultaneous establishment of a consulting relationship by the
Company or a Subsidiary with the Optionee. The Committee, in its absolute
discretion, shall determine the effect of all matters and questions relating to
termination of employment, including, but not by way of limitation, the question
of whether a termination of employment resulted from a discharge for Cause.
     (g) For purposes of this Agreement, “Retirement” shall mean the cessation
of employment with the Company after an Optionee has attained age sixty-four
(64) and completed five (5) or more consecutive years of service with the
Company or any Subsidiary.
     (h) For purposes of this Agreement, “Disability” shall mean “disability” as
defined in any employment agreement between the Optionee and the Company or any
Subsidiary, or if not defined therein or if there is no such agreement, as
defined in the Company’s long-term disability plan.
     Section 3. Manner of Exercise.
     (a) To exercise the Option, the Optionee shall provide written notice of
such exercise in the form provided in Annex 1 hereto to the Secretary of the
Company at the Company’s then principal office. The notice shall specify the
number of shares of Stock for which the Option is being exercised and shall be
accompanied by a payment to the Company in cash or Stock or any combination
thereof equal to the product of (i) the exercise price and (ii) the number of
shares of Stock to be purchased at that time, plus the amount of the withholding
taxes estimated in accordance with Section 6 to be due upon the purchase of such
number of shares of Stock, unless the Committee shall have consented to the
making of other arrangements with the Optionee.
     (b) Delivery of the notice of exercise shall constitute an irrevocable
election to purchase the Stock specified in the notice, and the date on which
the Company receives the notice accompanied by payment in full of the exercise
price for the Stock covered by the notice and the applicable withholding taxes
shall be the date as of which the Stock so purchased shall be deemed to have
been issued.
     (c) An Optionee may use other Stock that the Optionee has owned for at
least six (6) months as payment of all or any part of the exercise price, which
Stock will be valued at its Fair Market Value as of the date of exercise.
     (d) To exercise the Option upon the Optionee’s death, the persons who
acquire the right to exercise the Option must prove to the Committee’s
satisfaction that they have duly acquired the Option and that they have paid (or
have provided for payment of) any taxes, such as estate, transfer, inheritance
or death taxes, payable with respect to the Option or to the Stock to which it
relates.

3



--------------------------------------------------------------------------------



 



     Section 4. Transferability. If the Option hereby granted is designated on
Schedule A as an “Incentive Stock Option,” the Option may only be transferred by
will or the laws of descent and distribution and may be exercised during the
Optionee’s lifetime only by the Optionee. If this Option is designated on
Schedule A as a “Non-Qualified Stock Option,” the Option may be transferred,
without consideration, to immediate family members (i.e., children,
grandchildren or spouse) of the Optionee, to trusts for the benefit of immediate
family members of the Optionee and to partnerships in which the only partners
are immediate family members of the Optionee. Except as permitted by the
preceding sentence, this Option may only be transferred by will or the laws of
descent and distribution and may be exercised during the Optionee’s lifetime
only by the Optionee.
     Section 5. [Reserved]
     Section 6. Withholding Taxes.
     (a) At the time of the exercise of all or any part of this Option, the
Optionee shall pay to the Company (or otherwise make arrangements satisfactory
to the Committee for the payment of) the amount of the Federal, state and local
and foreign income and employment taxes required, in the Company’s sole
judgment, to be collected or withheld with respect to the exercise of the
Option. Such amount shall be paid to the Company in cash or by the surrender of
that number of whole shares of Stock with a Fair Market Value (valued on the
date of exercise) as shall be equal to, but does not exceed, the minimum
statutory amounts required to be collected or withheld by the Company with
respect to the exercise of the Option.
     (b) If the Option herein granted is designated as an Incentive Stock
Option, then the Optionee agrees that at the time of any “disqualifying
disposition” (as defined in Prop. Treas. Reg. Section 1.422A-1(b)(1)) of the
Stock acquired upon exercise of this Option on or after January 1, 2003, the
Optionee shall pay to the Company (or otherwise make arrangements satisfactory
to the Committee for the payment of) the amount of the Federal, state and local
and foreign income and employment taxes required, in the Company’s sole
judgment, to be collected or withheld with respect to the disqualifying
disposition of the Stock acquired upon exercise of the Option. Such amount shall
be paid to the Company in cash or by the surrender of that number of whole
shares of Stock with a Fair Market Value (valued on the date of exercise) as
shall be equal to, but does not exceed, the minimum statutory amounts required
to be collected or withheld by the Company with respect to the exercise of the
Option.
     Section 7. Lock-Up Period. The Optionee agrees that, if so requested by the
Company or any representative of the underwriters (the “Managing Underwriter”)
in connection with any firm commitment underwritten public offering of any
securities of the Company under the Securities Act of 1933, as amended (the
“Securities Act”), the Optionee shall not sell or otherwise transfer any shares
of Stock or other securities of the Company (other than any securities of the
Company being registered in such offering) or enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Stock, without the prior written consent of the
Company and the Managing Underwriter, commencing on the initial date that
securities are offered for sale under such offering and continuing for up to
180 days (the “Market Standoff Period”) thereafter or such greater period, not
to exceed an additional twenty (20) days, in order to permit the underwriters to
issue research reports in compliance with NASD Rule 2711(f)(4). The Optionee
further

4



--------------------------------------------------------------------------------



 



agrees to execute promptly such agreements as may be reasonably requested by the
Managing Underwriter in connection with such offering that are not inconsistent
with this Section and that are deemed reasonably necessary by such Managing
Underwriter to further evidence or to give further effect hereto. The Company
may impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such Market Standoff Period.
     Section 8. Rights in Stock Before Issuance and Delivery. No person shall be
entitled to become a stockholder of the Company, unless and until such Stock has
been issued (or deemed to have been issued) to such person as fully paid Stock.
     Section 9. No Right to Employment. Nothing contained herein shall be
construed to confer on the Optionee any right to continue as an employee of the
Company or to derogate from any right of the Company to retire, request the
resignation of or discharge the Optionee, or to lay off or require a leave of
absence of the Optionee, with or without pay, at any time, with or without
Cause.
     Section 10. Qualifications to Exercise. Anything in this Agreement to the
contrary notwithstanding, in no event may the Option be exercisable if the
Company shall, at any time and in its sole discretion, determine that (a) the
listing, registration or qualification of any shares of Stock otherwise
deliverable upon such exercise, upon any securities exchange or under any state
or federal law, or (b) the consent or approval of any regulatory body, is
necessary or desirable in connection with such exercise. In such event, such
exercise shall be held in abeyance and shall not be effective unless and until
such listing, registration, qualification or approval shall have been effected
or obtained free of any conditions not acceptable to the Company.
     Section 11. Conditions to Transfer. Unless the issuance of the shares of
Stock upon the exercise of the Option has been registered under the Securities
Act, the Committee may require as a condition to the right to exercise the
Option hereunder that the Company receive from the person exercising the Option
representations, warranties and agreements, at the time of any such exercise, to
the effect that the shares of Stock are being purchased for investment only and
without any present intention to sell or otherwise distribute such shares of
Stock and that such shares of Stock will not be disposed of in transactions
which, in the opinion of counsel to the Company, would violate the registration
provisions of the Securities Act and the rules and regulations thereunder. The
certificate issued to evidence such shares of Stock shall bear appropriate
legends summarizing these restrictions on the disposition thereof.
     Section 12. Entire Agreement. This Agreement and the Plan contain the
entire agreement between the parties hereto with respect to the matters
contemplated herein and supersede all prior agreements or understandings among
the parties related to such matters.
     Section 13. Binding Effect. Subject to the restrictions on transfer herein
set forth, this Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns and upon the Optionee and his or her
assigns, heirs, executors, administrators and legal representatives.
     Section 14. Amendment or Modification; Waiver. This Agreement may be
amended, modified, superseded, canceled, renewed or extended, and the terms or
covenants

5



--------------------------------------------------------------------------------



 



hereof may be waived, only by a written instrument executed on behalf of the
Company (as authorized by the Committee) and the Optionee.
     Section 15. Governing Law. This Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the principles of conflicts of law thereof.
     Section 16. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meaning ascribed to them in the Plan.
     Section 17. The Plan. The Optionee acknowledges having received a copy of
the Plan. The Option herein granted is subject to all of the terms and
provisions of the Plan, all of which are hereby incorporated herein by
reference. In the event of any inconsistency between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first set forth above.

            INHIBITEX, INC.
      By:   Russell H. Plumb         Title: President & CEO             

            OPTIONEE:
                     

6



--------------------------------------------------------------------------------



 



         

SCHEDULE A

      Name of Optionee:  
 
   
 
   
 
Stock Option Number:  
 
   
 
   
 
Date of Grant:  
 
   
 
   
 
Option Exercise Price:  
$                                         per share
   
 
Number of Shares Subject to Option:    
 
   
 

The Option is designated as an ____ Incentive Stock Option ____ Non-Qualified
Stock Option

      Vesting Terms:  
On each anniversary date of the grant of this Option, the Option shall vest as
to that number of whole shares (rounding down) as is equal to 25% of the number
of shares subject to the Option.
   
 
Expiration Date:  
 
   
 

                  By:           Russell H. Plumb        President & CEO     

            OPTIONEE:
             Anne Marie Morris           

7



--------------------------------------------------------------------------------



 



ANNEX 1
          The Company has retained Smith Barney to administer its Stock Option
Plan. In order to exercise all or part of any option, you must do so through
Smith Barney, either by contacting them at 1-800-367-4777, or by logging on to
www.benefitaccess.com.
          If you have any questions regarding the exercise of your options,
please contact the Human Resources Department at 678-746-1184 or
mfeeney@inhibitex.com.

8